Citation Nr: 9930794	
Decision Date: 10/28/99    Archive Date: 11/04/99

DOCKET NO.  97-23 955A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

Entitlement to a rating in excess of 20 percent for left knee 
strain with degenerative joint disease.  

Entitlement to a rating in excess of 10 percent for left knee 
strain with instability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel



INTRODUCTION

The veteran served on active duty from December 1933 to July 
1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
Houston, Texas.  By rating action in October 1997, the 
disability evaluation for left knee strain with degenerative 
joint disease (DJD) was increased from 10 percent to 20 
percent.  By rating action in February 1999, a separate 10 
percent evaluation was assigned for left knee sprain with 
instability.  The combined rating for left knee strain with 
both degenerative joint disease and instability is 30 
percent.   


FINDINGS OF FACT

1.  All the evidence necessary for an equitable disposition 
of the veteran's claim for an increased rating for left knee 
strain with DJD has been obtained by VA.  

2.  On a June 1997 rating examination the veteran's left knee 
could be extended to 15 degrees and flexed to 85 degrees, 
with evidence of pain, weakness, and tenderness.  On prior 
and subsequent outpatient visits his limitation of left knee 
motion was only "minimal."    

3.  The limitation of motion of the left knee along with any 
functional limitation due to pain or the like, as shown by 
the all of the relevant evidence, is encompassed by the 
current rating based on limitation of flexion. 

4.  The veteran's left knee disability is manifested by no 
more than slight recurrent subluxation or lateral 
instability.  




CONCLUSIONS OF LAW

A rating in excess of 20 percent for left knee strain with 
DJD is not warranted.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991); 38 C.F.R. §§  4.1, 4.2, 4.3, 4.7, 4.14, 4.40, 4.45, 
4.59, 4.71, Diagnostic Codes 5003, 5010, 5260, 5261 (1999).  

A rating in excess of 10 percent for left knee strain with 
instability is not warranted.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. §§  4.1, 4.2, 4.3, 4.7, 4.14, 4.40, 
4.71, 5003, 5010-5257 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran has been in receipt of service connection for a 
left knee disability for many years, although his service 
medical records appear to show right knee rather than left 
knee problems.  In any event, on a VA examination in May 
1947, the veteran gave a history of a left knee injury when 
he stepped in a hold during active service in May 1942.  He 
also had injured his back.  He reported hospital treatment 
for both injuries lasting 2 months, a short return to duty, 
and more hospital treatment for 3 months.  He complained of 
his left knee locking.  The examination of the left knee 
revealed no swelling, crepitation or limitation of motion.  
On strenuous exercised bending the left knee to the floor, 
there was mild discomfort on flexion and tenderness on the 
medial side of the patella, suggesting an old injury to the 
medial ligament of the left knee.  Knee and foot reflexes and 
peripheral nerves were normal.  The impression was sequela of 
injury to the medial ligament of the left knee with mild 
disability.  X-ray examination revealed no evidence of old or 
recent fracture of the left knee, and no joint space 
abnormality.  

On a VA examination in October 1950, the veteran complained 
of aches and pains of the left kneecap and left knee joint.  
Reflex and skin sensation were normal.  He was able to squat, 
flex the thigh on the abdomen, swing the leg backwards and 
forwards, stand on heels and toes, hop on the foot, and step 
into and out of an ordinary business chair.  He was wearing 
an ace bandage around his left knee.  There was no limitation 
of motion, crepitus, popliteal fossa, or patellar abnormality 
of the left knee.  The diagnosis was no residuals of disease 
or injury of the left knee.  

In August 1964, the VA evaluated the veteran for 
"osteoarthritis" of the left knee.  X-ray examination was 
negative for osteoarthritis.  He was seen for his complaints 
of chronic left knee pain he stated had disabled him from 
steady work since 1944.  Gait was normal and the left knee 
showed no pathological finding.  There was no effusion or 
thickening of periarticular tissue.  Polyarthralgia of the 
left knee was the impression.  

The veteran was hospitalized by VA in January and February 
1966 for complaints including left knee pain.  There was 
minimal crepitus without fluid.  X-ray examination revealed 
no pathology.  The diagnoses included minimal hypertrophic 
arthrosis of the left knee.  

On a VA examination in March 1989, the veteran complained of 
intermittent swelling of the left knee.  The left knee showed 
no swelling and range of motion was 0 to 130 degrees.  There 
was no patellofemoral grinding or joint line tenderness, and 
McMurray's sign was negative.  X-ray examination showed 
moderate DJD.  Specifically, there were minimal patellar 
spurring and a question of a loose body in the lateral left 
knee.  Mild DJD of the left knee was diagnosed.  

On a VA examination in August 1993, the veteran complained of 
pain and swelling of the left knee.  There was 1+ effusion of 
the left knee with patellofemoral crepitation on motion.  
There was full extension and flexion to 130 degrees, and 
Lachman's test was negative.  Slight tenderness was elicited 
on the lateral and medial joint line.  He had no pivot shift.  
He reportedly had left knee pain on varus and valgus stress 
with crepitation primarily in the medial versus lateral joint 
space.  X-ray examination revealed mild to moderate 
degenerative changes consistent with age in the 
patellofemoral and medial joint spaces.  Medial joint space 
narrowing and osteophytes were identified.  There also was 
calcification of the medial cartilage indicating possible old 
injury versus chondrocalcinosis of the meniscus.  An old left 
knee injury was diagnosed.  

VA outpatient treatment records show the veteran's complaints 
of chronic left knee pain in February 1994.  Physical 
examination of the extremities in May 1994 showed no edema or 
tenderness.  In September 1994, crepitation of the left knee 
was noted.  In February 1996, he complained that his left 
knee was worse and reported being unable to unload his trunk 
or drive due to left knee pain.  It was indicated that left 
knee pain was aggravated by walking and prolonged standing.  
Crepitation and tenderness of the left knee with minimal 
limitation of motion were shown.  

On a VA examination in June 1997, the veteran complained of 
weakness and pain in the left knee.  He reportedly could not 
walk up or down stairs and needed a walker to walk on level 
ground.  He stated that the left knee was progressively 
worse, stiffer in the morning and more painful with weather 
changes.  He also reported having left knee pain at night.  
X-ray examination showed decreased joint space of the medial 
left knee, a spike in the tibial spine, and decreased joint 
space in the patellofemoral joint and lateral compartment.  
The X-ray report itself indicates that there were normal 
bones and joints of the left knee except for very minor 
narrowing of the tibio-femoral joint.  There was sharpening 
of the edges of the patella with evidence of degenerative 
joint disease in three compartments of the knee.  On the 
physical examination, left knee extension was to 15 degrees 
and flexion was to 85 degrees.  At the extremes of motion, a 
significant amount of discomfort and pain was reported.  He 
denied effusion but there was tenderness around the edges of 
the patella at the medial and lateral edge as well as at the 
superior/inferior pole.  No Lachman or Mcmurray test could be 
appreciated.  He had some positive medial joint line 
tenderness and lateral joint line tenderness.  There was no 
apprehension with pressure upon the patella, and the patella 
tracked adequately.  He did not have posterior or anterior 
drawer signs.  There was significant crepitation in the 
patellofemoral joint, as well as the knee joint itself.  The 
impressions included that the stability of the anterior 
cruciate ligament was difficult to assess due to significant 
DJD in the knee that had caused stiffness.  Also noted was 
significant pain at the extremes of motion as well as 
significant decreased motion due to left knee stiffness.  It 
also appeared to the examiner that the veteran had 
significant DJD as the result of the original injury in 1943 
that was probably a ligamentous injury.  It reportedly was 
difficult to determine whether an arthroscopic debridement 
would help alleviate his symptoms or if he would benefit more 
form a total knee arthroplasty, given his age (82).   

VA outpatient treatment records reflect the veteran's 
complaints of left knee pain in June 1997.  Crepitation and 
minimal limitation of motion were shown.  In August 1997, his 
left knee "allegedly gave way while he was walking" and he 
fell.  It was noted that he was known to have severe 
degenerative arthritis of the left knee.  Surgical 
replacement reportedly was recommended but he wanted to think 
this over some more.  He was ambulatory but walked with a 
limp and complained of a "vague" pain of the left knee.  In 
September 1997 the veteran reported that his left knee hurt 
all the rime.  He complained of his left knee giving way in 
December 1997.  He was noted to walk well with a left knee 
brace but the left knee was described as unsteady without it.  
Equivocal (+/-) tenderness of the left knee was noted and he 
was to continue wearing his left knee brace.  In January 
1999, a medial unloader left knee brace was ordered. 

Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 
4.2, which require the evaluation of the complete medical 
history of the veteran's condition.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.  

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.  The 
provisions of 38 C.F.R. § 4.45 contemplate inquiry into 
whether there is crepitation, limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse. Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also related 
considerations.  38 C.F.R. § 4.45.  The United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter "the Court"), has held that where evaluation is 
based on limitation of motion, the question of whether pain 
and functional loss are additionally disabling must be 
considered.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.40, 4.45.  

Arthritis due to trauma, substantiated by x-ray findings will 
be rated as degenerative arthritis. 38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Degenerative arthritis established by 
x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  

The normal range of motion for a knee is flexion to 140 
degrees and extension to zero degrees.  38 C.F.R. § 4.71, 
Plate II.  

Limitation of flexion of the knee is rated as 0 percent 
disabling when limited to 60 degrees, 10 percent disabling 
when limited to 45 degrees, 20 percent disabling when limited 
to 30 degrees and 30 percent disabling when limited to 15 
degrees.  38 C.F.R. § 4.71(a), Diagnostic Code 5260.  

Limitation of extension of the leg is rated as 20 percent 
disabling when the leg lacks 15 degrees of full extension, 30 
percent disabling when the leg lacks 20 degrees of full 
extension, 40 percent disabling when the leg lacks 30 degrees 
of full extension and 50 percent disabling when the leg lacks 
45 degrees of full extension.  38 C.F.R. § 4.71(a), 
Diagnostic Code 5261.  

The VA General Counsel has held that a separate rating for 
arthritis could be based on x-ray findings and painful motion 
under 38 C.F.R. § 4.59. VAOPGCPREC 9-98 (Aug. 14, 1998).

With any form of arthritis, painful motion is an important 
factor of disability.  38 C.F.R. § 4.59.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Both the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation, and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  The Court 
has emphasized that all disabilities, including those arising 
out of a single disease entity, are to be rated separately as 
long as the symptomatology is not duplicative or overlapping.  
Esteban v. Brown, 6 Vet. App. 259 (1994); 38 C.F.R. § 4.25.

Ankylosis of the knee in a favorable angle in full extension, 
or in slight flexion between zero and ten degrees warrants a 
30 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5256.  

Symptomatic removal of the semilunar cartilage warrants a 10 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5259 
(1998).  A dislocated semilunar cartilage with frequent 
episodes of "locking," pain, and effusion into the joint 
warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5258.  

Malunion of the tibia and fibula with marked knee or ankle 
disability warrants a 30 percent evaluation; malunion of the 
tibia and fibula with moderate knee or ankle disability 
warrants a 20 percent evaluation; and malunion of the tibia 
and fibula with slight knee or ankle disability merits a 10 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5262.  

Analysis

Although the veteran's service medial records tend to show 
right rather than left knee problems in service, service 
connection was granted for left knee disability many years 
ago.  The veteran's claim for increased ratings for his left 
knee disability is well grounded within the meaning of 38 
U.S.C.A. § 5107.  A well-grounded claim is a plausible claim 
which is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In general 
an allegation of an increased disability is sufficient to 
establish a well-grounded claim seeking an increased rating.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The veteran 
has not asserted that any records of probative value which 
are not already associated with his claims folder are 
available.  The VA clinical records he described in a 
statement in support of his claim in March 1999 have been 
received (dated up to January 1999) and appropriately 
considered by the RO.  No subsequently dated records are 
indicated as supportive of the claims.  The Board is 
satisfied that all relevant facts regarding the claim for an 
increased rating for left knee strain with DJD have been 
properly developed and that no further assistance to the 
veteran is required in order to comply with the duty to 
assist him as mandated by 38 U.S.C.A. § 5107.  

Clinical records reflect that moderate DJD of the left knee 
was shown by X-ray in March 1989, at which time the veteran 
complained of left knee swelling but no left knee abnormality 
(other than X-ray evidence of DJD) was objectively confirmed.  
On the VA examination in August 1993, effusion, crepitation, 
flexion limited to 130 degrees (10 degrees less than normal), 
tenderness, pain, and X-ray evidence of DJD, joint space 
narrowing, and cartilage calcification were noted.  In 
February 1996 crepitus along with tenderness and limitation 
of motion were found; however, the limited motion was 
described as only "minimal."   

At the VA examination in June 1997, the veteran complained of 
left knee weakness along with pain, the inability to go up or 
down stairs, the need for a walker, and increased stiffness.  
X-rays again showed evidence of DJD.  Range of motion was 
noted as flexion to 85 degrees and extension to 15 degrees.  
According to the rating criteria, such limitation is zero 
percent disabling under Code 5260 (limitation of flexion) and 
20 percent disabling under Code 5261 (limitation of 
extension).  The examiner noted that the veteran reported 
pain at the extremes of motion, and tenderness and 
crepitation were also found.  

When a diagnostic code provides for compensation based solely 
upon limitation of motion, evaluation of the service- 
connected disorder should include consideration of functional 
disability due to pain under the provisions of 38 C.F.R. § 
4.40 and functional impairment due to pain, weakness, and 
painful motion pursuant to 38 C.F.R. §§ 4.40, 4.45; DeLuca.  
The Board notes that 38 C.F.R. § 4.71a, Diagnostic Codes 
5260, 5261 provide for evaluations based solely upon 
limitation of motion of the leg and that there is limitation 
of motion of the veteran's left knee.  Therefore, 38 C.F.R. 
§§ 4.40, 4.45 and DeLuca must be considered.  Since DJD is 
the underlying pathological process, 38 C.F.R. § 4.59 is also 
for application.  

Currently left knee strain with DJD has been rated 
essentially for the demonstrated limitation of extension of 
the left knee to 15 degrees.  The rating assigned is 20 
percent.  Under Code 5261, limitation of extension to 20 
degrees warrants a 30 percent rating.  The veteran is not 
shown to have this degree of limited extension, so he would 
not qualify for a higher rating under Code 5261.  To qualify 
for a 10 percent rating under Code 5260, the veteran would 
have to have limited flexion to at 45 degrees, which about 
half the flexion shown on the 1997 VA examination.  

In regard to the applicable provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59, the Board notes that the veteran reported 
pain at the extremes of motion on the VA compensation 
examination.  However, medical record entries both before and 
after that examination refer to the veteran having 
"minimal" loss of motion.  Thus, even with consideration of 
pain, tenderness and the like, the overall disability picture 
does not warrant a rating in excess of 20 percent for 
limitation of knee motion.  

In regard to instability of the knee, a separate 10 percent 
rating has been assigned under Diagnostic Code 5257.  On the 
VA examination in March 1989, the veteran complained of 
giving way of the left and he wore an elastic brace on his 
left knee.  However, medial, lateral, anterior and posterior 
stability was intact.  On a VA examination in August 1993, 
the veteran again complained of giving way of the left knee, 
but there were no instability, anterior/posterior drawer sign 
or pivot shift.  

On a VA examination in June 1997, the veteran complained of 
instability of the left knee and reportedly needed a brace on 
his left knee to walk on level ground.  However, there was no 
evidence of medial or lateral instability of the left knee 
and the patella tracked adequately, although the examiner 
noted that the stability of the anterior cruciate ligament 
was difficult to assess due to significant DJD in the knee 
that had caused stiffness.  Thus, although more detailed 
findings might be desirable, it appears that they are not 
obtainable.  Nevertheless, the evidence as to the recent 
status of the left knee is adequate to show that left knee 
does not manifest more than slight recurrent subluxation or 
instability, as encompassed by the 10 percent rating in 
effect despite the veteran's complaints of giving way.  Those 
complaints have been expressed over the years, even in the 
absence of objective findings of no instability.  In fact, 
the 1997 examination revealed no evidence of medial or 
lateral instability of the knee.  Thus, the Board finds that 
any instability or subluxation of the knee is shown to be no 
more than slight and is encompassed by the current 10 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4 (1999) 
whether or not they were raised by the veteran, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Nevertheless, the Board finds no basis upon which to assign 
higher ratings under any applicable diagnostic code.  

ORDER

A rating in excess of 20 percent for left knee strain with 
DJD is denied.    

A rating in excess of 10 percent for left knee strain with 
instability is denied.   


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals








